DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakama et al. (JP 10045867).
	In the abstract and claim 2, ¶ 16, 80, 105, 108 and Example 3, Yamakama et al. teaches an acrylic resin c (hydroxyl value 50 mgKOH/g, number average molecular weight 5000) that has a repeating unit derived from PCL FM-2 (an adduct of 2-hydroxyethyl methacrylate and £-caprolactone (1:2)). The acrylic resin c contains a structure in which a polymer chain formed by the polymerization of the £-caprolactone has split from a polymer chain formed by the addition polymerization of a (meth)acryloyl group. In addition, an £-caprolactone derived hydroxy group remains at the end of the chain structure formed by the polymerization of the £-caprolactone.  Thus, the chain structure formed by the polymerization of the £-caprolactone in the acrylic resin c meets the requirements for the "branching structure terminated by a hydroxyl group", and the acrylic resin c corresponds to the "compound A having a branching structure terminated by a hydroxyl group" of the present invention.
	In ¶ 80, the curing agent (B) used in example 3 is a compound that transforms

	In Example 9 the silane coupling agent (ϓ-glycidoxypropyltrimethoxysilane) used in manufacturing, contains an epoxy group. The silane coupling-treated silica sol particle S1 has an epoxy group at the surface and the present specification (¶ 29) lists an epoxy group as a "functional group that is able to react with an isocyanate group". Thus, the silane coupling-treated silica sol S1 corresponds to the "inorganic particles C" of the present claims.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakama et al. (JP 10045867), view of Kataoka et al. (JP 2012021111) or Nakatsuji et al. (JP 2012102210)
	In ¶ 108, Yamakama et al. above, teach incorporating an ultraviolet beam absorbing agent
Into the composition, but, it does not identify the type of ultraviolet beam absorbing agent to be used.  However, in ¶’s 27 and 29 of Kataoka et al. and ¶’s 49 and 51 of Nakatsuji et al., both references, in the field of polyurethane resin compositions used in coating applications, teach adding a compound that has a triazine structure, a compound that has a benzophenone structure, a compound that has a benzotriazole structure, etc., in order to improve weather resistance, etc. of the composition.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE